El Jvez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
*45Se inició esta causa ante la Corte de Distrito de Aguadilla por virtud de una acusación formulada por el fiscal de aquel distrito en la que imputaba a los acusados Francisco Calero y Juan Calero la comisión de un delito de atentado a la vida, alegando en la referida acusación, que en uno de los días del mes de enero del año 1911, y en Aguadilla, los acusados, ar-mados de cuchillos y con intención'maliciosa y criminal y alevosamente, atacaron a Eugenio Chacón, causándole varias heridas con intención de matarlo. Al serles leída la acusa-ción a los acusados, éstos la negaron, celebrándose el juicio ante un jurado, que después de oir la prueba, los informes de los abogados y, las instrucciones de la corte, declaró culpables a dichos acusados del delito de atentado a la vida. De con-formidad con dicho veredicto, la corte condenó a cada mío de los acusados a cinco años de presidio, con trabajos forzados y pago de costas. Contra esa sentencia interpusieron los acu-sados recurso de apelación para ante este tribunal, y elevados los autos a esta corte, los que contienen el legajo de la senten-cia con las instrucciones dadas por el juez al jurado, y una exposición del caso en donde aparecen todas las declaraciones de los testigos, tanto de la acusación como de la defensa. Los apelantes y el apelado presentaron alegatos escritos en esta corte, celebrándose la vista de la causa ante este tribunal, en la que informaron oralmente distinguidos letrados que no habían firmado los alegatos escritos ni tomado parte en el juicio celebrado en la corte inferior.
En el alegato de los apelantes se consignan dos errores:
Io. Que la corte cometió error al apreciar la prueba afir-mando con absoluta seguridad en las. instrucciones que dió al jurado, que los testigos de la defensa nada sabían con respecto a los hechos, porque ninguno de ellos estuvo presente en el baile donde hirieron a Euge3iio Chacón.
2o. Que la corte afirmó enfáticamente en sus instrucciones, que cuando Eugenio Chacón levantó su varilla al ser cogido por un brazo por Francisco Calero, lo hizo con el fin de defen-derse, y en la creencia de que Calero no se conformaría con *46tenerlo cogido por el brazo solamente, sino que, por el con-trario, ese heclio sería el principio de una grave agresión.
El abogado de los apelantes fundó su caso en el informe oral que hizo ante este tribunal, en dos cuestiones: primera, que la acusación es insuficiente, y segunda, que la corte inferior cometió error en sus instrucciones al jurado expresando una opinión acerca de la prueba, y haciendo.una exposición errónea de la prueba presentada en el juicio. Trataremos de combinar los señalamientos de errores del alegato'de los ape-lantes con las cuestiones propuestas por el abogado en el informe oral durante la vista ante este tribunal.
En primer lugar, veamos si es o nó suficiente la acusación. Está es en su parte principal como sigue:
“El fiscal formula acusación contra Francisco Calero y Juan Calero por un delito de atentado a la vida (felony), cometido de la manera siguiente: Los citados Francisco Calero y Juan Calero en Aguadilla, P. R., en uno de los días del mes de enero de 1911 de una manera maliciosa, criminal y alevosa, atacaron armados de cuchillo a Eugenio Chacón, con la intención de cometer asesinato, causándole varias heridas. ’ ’
La excepción que se hace a esta acusación es que la misma no especifica las circunstancias que son necesarias para de-finir el delito de asesinato y especialmente que en ella no se alega, premeditación, a pesar de que ésta es un elemento indispensable del delito de asesinato. En una acusación presen-tada por ese delito debe ciertamente alegarse la premedita-ción; sin embargo, esto no es necesario hacerlo en una acusa-ción por el delito de atentado a la vida, siendo suficiente con que en tal caso la acusación se ajixste al estatuto y se observe substancialmente. Esto ha sido resuelto así en dos casos por la Corte Sxxprema de California en los que se imputaba-el delito de ataque con intención de cometer violación. (Véase el caso de The People v. Girr, 53 Cal., 629, y el de The People v. Gibson, 53 Cal., 601.) Por consiguiente, de conformidad con los casos de California, debemos declarar que en este caso la acusación es completamente suficiente.
*47. En segundo termino, veamos si las instrucciones dadas por la corte al jurado se ajustan o nó a la ley y si se hicieron de .acuerdo con el estatuto. La actual Legislatura pasó una ley enmendando el- párrafo 8o. del artículo 233 del Código de Enjuiciamiento Criminal, que termina así:
“Entonces el juez, en corte abierta y a presencia de las partes y de los abogados, hará un resumen del caso omitiendo todas las cir-cunstancias superfluas, llamando la atención del jurado hacia la cues1 tión esencial a resolver y puntos principales en discusión, expresando cuál ha sido la- prueba practicada para sostenerlos, con las observa-ciones que estime necesarias para el gobierno del jurado, y expre-sando su opinión solamente sobre las cuestiones de derecho que surjan de la prueba.”
Este estatuto simplemente aclara la ley, según existía en Puerto Eico desde la ocupación americana, o por lo menos desde la adopción del vigente Código de Enjuiciamiento Criminal. Debemos, de conformidad con el mismo, examinar las instrucciones dadas por la corte al jurado para determinar si se han hecho o nó con arreglo al estatuto. Los apelantes han formulado excepción a estas instrucciones porque, según se ha alegado, la corte cometió error al apreciar la prueba y al emi-tir una opinión sobre la misma. Ciertamente que la corte tenía el derecho y era su deber de hacer un resumen del caso al jurado, o sea, recapitular la prueba omitiendo todas las cir-cunstancias superfluas. Estaba además la corte en el deber de referirse a las cuestiones principales envueltas en el caso así como a las proposiciones de ley más importantes de la causa, haciendo una exposición de la prueba propuesta en apoyo de las mismas, indicando además el juez aquellas observaciones que considerara necesarias para instruir al jurado, manifes-tándoles al propio tiempo su opinión únicamente en las cues-tiones de ley que surjan de la prueba practicada por cual-quiera de las partes en el juicio. ¿ Se hizo esto- en el juicio ?
Al comentar sobre las instrucciones se ha dicho en favor ■de los apelantes, que al dar el juez las instrucciones al jurado *48afirmó de modo positivo que los testigos de la defensa no sabían absolutamente nada acerca de los becbos, puesto que ninguno de ellos se encontró presente en el baile en que fué herido Chacón.
De la prueba resulta que los testigos de la defensa, por lo menos uno o dos de ellos, estuvieron presentes en el baile, pero fué después de terminarse la contienda en que se le cau-saron las heridas a Chacón. Parece que estos testigos llegaron tarde y se encontraban 'en el patio o batey de la casa durante la mayor parte del tiempo, y que allí hablaron con Juan Ca-lero. Cuando entraron al salón del baile la contienda había terminado y ya Chacón se encontraba sufriendo a consecuen-cia de las heridas, pues dos de los' testigos manifestaron que vieron a Chacón herido. Probablemente es cierto todo esto, pero con ello se trata de probar que la corte se refirió correcta-mente a la prueba al decir que los testigos de la defensa, ha-ciendo referencia a los tres mencionados, o sea, a José Santiago, Francisco Montalvo y Juan Batillo, no se encontraban presentes en el baile en que Chacón recibió las heridas. T podemos indicar que si estuvieron presentes en el baile en que se causaron las heridas, no estuvieron presentes cuando éstas se produjeron, por lo que esta pequeña disparidad al hacer la exposición de la prueba es inmaterial.
Parece que fué el propósito de la defensa al proponer las declaraciones de estos tres testigos, probar una coartada con respecto a Juan Calero, mostrando que éste se encontraba en el batey de la casa y no en el cuarto del baile cuando se realizó el acometimiento. Pero la prueba es toda uniforme al afirmar que él se encontraba en el cuarto del baile cuando ocurrió la contienda, y que él fué el que causó por lo menos una de las heridas a Chacón, rompiéndosele el cuchillo al ocasionarle dicha herida, expresando a la vez su pesar por habérsele roto el cuchillo, y manifestando que hubiera matado a su víctima si no se le hubiera roto el cuchillo.
En tercer lugar, se alegó además, que la corte cometió error al sugerir que Chacón probablemente obró en defensa *49propia cometiendo error al exponer la prueba con respecto a este punto. Se ha dicho que la corte afirmó enfáticamente que cuando Chacón levantó su varilla al ser cogido por el brazo por Francisco Calero, obró así con el fin de defenderse, y en la creencia de que Calero al cogerlo por el brazo no trataba sola-mente de cogerlo, sino que por el contrario, ese acto era el principio de una fuerte agresión.
La corte en realidad instruyó al jurado sobre este particular en la siguiente forma:
“Pero ¿qué ha dicho en definitiva Francisco Calero que venga a justificar los extremos alegados por la defensa? Creo qué el jurado ha estado suficientemente atento para recordar los extremos de la declaración de Francisco Calero. El mismo ha declarado que si bien es cierto que Eugenio Chacón iba armado con una varilla de hierro, sin embargo, no le agredió con esa varilla. El que acometió a Eugenio Chacón fué Francisco Calero, quien, según su propia manifestación, dice que él .se levantó y lo cogió por un brazo. El hecho de coger un individuo a otro violentamente por un brazo sin causa ni motivo de ninguna especie, constituye un simple acometimiento; y en ese mo-mento, según la declaración del Calero, Eugenio Chacón levantó su varilla para defenderse en la creencia de que Francisco Calero no se hubiera conformado con tenerlo asido por un brazo, sino que tal hecho hubiera sido el principio de una fuerte agresión.”
Creemos que la corte interpretó correctamente la prueba con respecto a este particular y explicó al jurado el uso que hizo Chacón de la varilla de paraguas que llevaba en su mano y que se le ha conocido con el nombre de varilla en las declara-ciones. De todos modos, Chacón no acometió en manera al-guna a Francisco Calero, según lo declaró este último, y si la exposición de la prueba con respecto a esta, cuestión no fué estrictamente correcta, el error cometido por la corte al hacer el resumen de la prueba era muy insignificante y completa-mente inmaterial.
Finalmente vemos claramente de los autos que las defen-sas propuestas por los dos acusados eran distintas y completa-mente diferentes. Francisco Calero funda su absolución en *50la alegación de que aunque él infirió las heridas, o alguna de ellas, a Eugenio Chacón, esto lo hizo en defensa propia. Juan Calero alega que no estaba presente en la contienda y se funda en la prueba de coartada, habiendo tratado de pro-bar que se encontraba en la puerta del corral de la casa cuando se efectuaba el baile en que fué'herido Eugenio Chacón, y que dió origen a esta acusación. l)e un examen cuidadoso de los autos estamos convencidos de que ninguna de estas defensas quedaron justificadas por la prueba presentada durante el juicio. Además, si algún error se ha cometido en este caso, éste no efecta al fundamento de la imputación que se hace contra los acusados. Los errores insignificantes que no afec-tan al resultado del juicio, no -son bastantes para exigir la revocación de la sentencia.
Se ha resuelto por la Corte Suprema de Illinois, que dicha corte no revocará una sentencia condenatoria, aún en un caso de pena de muerte, cuando de la evidencia resulta que ha ha-bido prueba abrumadora de la culpabilidad del acusado, a me-nos que pueda decirse que mediante prueba suficiente podría surgir -una duda con respecto a la culpabilidad del acusado; y además, que debe confirmarse la sentencia, si se llega a la cor. elusion inevitable, de que el veredicto no pudo ser otro sino de culpabilidad, aun cuando ninguno de los errores que se han alegado se hubiera cometido. (People v. Cleminson, 250 Ill., 135; 95 N. E., 157.) El Dr. Wigmore al manifestar su apro-bación de esta sentencia de la corte, sé expresa como sigue: “Esta opinión llega al colmo de las modernas aspiraciones en la forma de considerar los tecnicismos de procedimiento. ’ ’ (VI. Ill. Law Eev. No. 4, p. 267.)
La enunciación de este principio y de una regla de proce-dimiento en apelación, que ha sido incorporada en un esta-tuto de Puerto Rico, tiene nuestra entera aprobación. (Véase la sesión especial, Leyes de 1904, pág. 10; Ley de 30 de mayo de 1904.)
De un examen cuidadoso y completo estudio de los hechos que se han desarrollado en este caso, así como de la ley apli-*51cable a los mismos, somos claramente de opinión de que los apelantes fueron culpables del delito de que se les acnsó, ha-biendo la corte inferior llegado a una debida conclusión y dic-tado correctamente su sentencia en el presente caso que debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf, no tomó parte en la resolución de este caso.